COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.  2-06-315-CV
 
 
ROBERTO DIAZ-ROHENA, M.D.                                              APPELLANT
 
                                                   V.
 
CYNTHIA S. MELTON                                                             APPELLEE
 
                                              ------------
 
           FROM
THE 236TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Roberto
Diaz-Rohena, M.D. attempts to appeal from the trial court=s denial of his motion to dismiss with prejudice the claims of
Appellee Cynthia S. Melton.  Appellant=s trial-court motion to dismiss had alleged that Appellee=s expert report was not legally sufficient and did not meet the
statutory good faith requirement under Texas Civil Practices and Remedies Code
section 74.351.[2]  Appellee filed a motion to dismiss this
appeal for want of jurisdiction, and Appellant filed a response.
This court recently held that
we lacked jurisdiction over an interlocutory appeal of an order denying a
motion to dismiss based on the inadequacies of a section 74.351 expert report
because such an order is not appealable under Texas Civil Practice and Remedies
Code section 51.014 and no other statute gives us jurisdiction.[3]  Accordingly, we have no jurisdiction over
this appeal.  Therefore, we grant
Appellee=s motion and dismiss this appeal for want of jurisdiction.
 
 
ANNE GARDNER
JUSTICE
 
PANEL B:   HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED:  January 25, 2007




[1]See Tex. R. App. P. 47.4.


[2]Tex. Civ. Prac. & Rem. Code Ann. '
74.351 (Vernon Supp. 2006).


[3]Jain
v. Stafford, No. 2-06-00250-CV, 2006 WL 3627140, at *2 (Tex.
App.CFort
Worth Dec. 14, 2006, no pet. h.); see also Tex. Civ. Prac. & Rem. Code Ann. ' 51.014
(Vernon Supp. 2006).